Fish, J.
1. A paper attested by three witnesses and, as a whole, manifestly testamentary in character, and which also contains a right of revocation by the maker, should, though having in some respects the form of a deed, be treated as a will. Barnes v. Stephens, 107 Ga. 442.
2. The trial judge did not err in holding that the papers involved in the present case were testamentary in character and not deeds, but ought not to have ordered them to he cancelled. Direction is given that so much of the judgment excepted to as requires the cancellation of these papers be stricken therefrom.

Judgment affirmed, with direction.


All the Justices concurring.

E. T. Shurley and E. P. Davis, for plaintiffs in error.